Detailed Action
Claims 1-23 are pending in this application, the request for Prioritized Examination(Track 1) was granted on 10/5/22.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/22 has been considered.
Drawings
	The Drawings filed on 8/15/22 are acceptable.


Specification
The specification is object to:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Collaborative Editing of Electronic Mail

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 22, 23 rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/0033813 issued to Bhogal et al.(Bhogal) in view of US 2011/0010635 issued to Fox et al.(Fox).
As per claims 1,22,23, Bhogal teaches an information exchange method/an electronic device/a non-transitory computer readable medium, comprising: at least one processor, and a storage apparatus configured to store at least one program, wherein when executed by the at least one processor, the at least one program causes the at least one processor to perform(Fig.2, para.21, teaches computing devices which includes processor and memory and program) the following steps: in response to detecting a coedit trigger operation with regard to a mail, determining a coeditor(Fig.5,para.30, 34 identifying collaborators authorized to view and edit email document);  acquiring content of the mail(Fig.5, para.30,34, providing copies to collaborators); and  allow the coeditor to coedit the content of the mail(Fig.5,para.30,34 collaborators edit email document) .
Bhogal however does not explicitly teach the use of a synchro edit interface and presenting the synchro edit interface.
Fox explicitly teaches the use of a synchro edit interface and presenting the synchro edit interface(Fig.3, para.31-32; teaches unified editable inbox).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal of identifying and authorizing collaborators for email document editing to include the teaching of Fox of a unified editable inbox in order to provide the predictable result of using the unified editable inbox interface for editing email documents.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide direct real time updates for email document editing(Fox, para.3,36).
As per claim 2, Bhogal in view of Fox teaches the method of claim 1, wherein the content of the mail comprises at least one of the following: a mail body, an address bar, a mail subject, or a mail attachment(Bhogal, para.30, email document, Fox, para.31, 35; teaches email message, it is obvious that emails has a mail body, addresses, subject, or mail attachment).  Motivation to combine set forth in claim 1.
As per claim 3, Bhogal in view of Fox teaches the method of claim 2, wherein acquiring the synchro edit interface containing the content of the mail comprises: receiving a coedit request triggered by a coedit initiator(Bhogal, Fig.3-5, Fox, Fig.3, para.35-37;), wherein the coedit request comprises a coeditor identifier(Bhogal, Fig.3-5, collaboratorID), wherein the coedit initiator is comprised in the coeditor(Bhogal, Fig.3-5,Fox, Fig.3, para.35-37 ); and sending the coedit request to a mail server to allow the mail server to create, on a mail coeditor client according to the coedit request, the synchro edit interface containing the content of the mail, wherein the mail is a mail shared by the coedit initiator(Fox, Fig.3, para.35-37, unified editable box for displaying of email message for editing or posting of comments).   Motivation to combine set forth in claim 1.
As per claim 4, Bhogal in view of Fox teaches the method of claim 3, after presenting the synchro edit interface, the method further comprising: in response to detecting an edit operation performed on the content of the mail by the coeditor, sending a mail edit instruction containing edited content of the coeditor to a document server(Bhogal, Fig.7, record the revisions, para.50, sending edit content to server, Fox, Fig.5); and updating the content of the mail according to updated content sent by the document server and displaying the updated content of the mail, wherein the updated content is sent after the document server updates a shared document according to the edited content in the mail edit instruction received, wherein the shared document is generated by the document server based on the content of the mail sent by the mail server(Bhogal,Fig.7, update collaborators copies with revisions, para.48, displaying revisions, Fox, Fig.5).  Motivation to combine set forth in claim 1.
As per claim 6, Bhogal in view of Fox teaches the method of claim 4, further comprising: in response to detecting a history edit record query operation with regard to a mail(Bhogal, Fig.3, para.46, button for displaying revisions, para.54, server stores the revision in revision table, Fox, Fig.6, storing each version of shared content with version information), sending a record query request containing identification information of the draft mail to the document server to allow the document server to acquire saved history edit record content corresponding to the mail, wherein the history edit record content is generated based on the updated content(Bhogal, Fig.3, para.46, toggle on or off the revision for display, Fox, Fig.6,para.52-53, visiting a previous version of the shared content); and receiving and presenting the history edit record content sent by the document server(Bhogal, Fig.6, para.46, displaying the versions, Fox, para.37, displaying each version of the content). Bhogal in view of Fox however does not explicitly teach draft mail.  Official Notice is taken; draft emails are well known in the art of emails before the effective filing date of the invention. Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox and use draft emails as well known in the art before the effective of the claimed invention in order to provide the predictable result of collaborative editing of draft emails.   One ordinary skill in the art would have been motivated to combine the teachings in order to ensure an email is proper before sending to users.
As per claim 7, Bhogal in view of Fox teaches the method of claim 4, wherein the edited content comprises comment content for the content of the mail and a comment object corresponding to the comment content(Fox, para.6-8,23, adding comments); and updating the content of the mail according to the updated content sent by the document server and displaying the updated content of the mail(Fox, para.6-8,23, comment is added to document) comprise: updating the content of the mail according to marking comment content sent by the document server and displaying the updated content of the mail(Fox, para.33, displaying comment), wherein the marking comment content is sent after the document server adds the comment content to the comment object corresponding to the comment content in the shared document according to the mail edit instruction received(Fox, para.6-8,23,33-35, comment is added to document and shared, Bhogal, Fig.7, record the revisions, para.50, sending edit content to server). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal teaching of recording the revisions and sending the edit content to the server include the teaching of Fox of using comments for content and displaying the user’s comments in order to provide the predicable result of sending comments to the server and updating and displaying  mail documents with comments. One ordinary skill in the art would have been motivated to combine the teachings in order to provide comments on shared email documents.
As per claim 8, Bhogal in view of Fox teaches the method of claim 7, wherein the comment object corresponding to the comment content comprises a marking range(Fox. Fig.2, para.29; teaches content comment on message); and the marking comment content is sent after the document server adds the comment content to the marking range in the shared document according to the mail edit instruction received(Bhogal, Fig.7, record the revisions, para.50, sending edit content to server). Motivation to combine set forth in claim 7.
As per claim 9, Bhogal in view of Fox teaches the method of claim 8, after updating the content of the mail according to the marking comment content sent by the document server and displaying the updated content of the mail(Fox, para.6-8,23,33-35, comment is added to document and shared, Bhogal, Fig.7, record the revisions, para.50, sending edit content to server), the method further comprising: displaying the marking comment content in a discussion group, wherein the discussion group is an information exchange group that comprises the coeditor and that is created after the coedit trigger operation is detected(Fox. Fig.2-3, displaying comments in group).  Motivation to combine set forth in claim 7.
As per claim 10, Bhogal in view of Fox teaches the method of claim 8, in a case where the content of the mail is at least one of the mail body, the address bar, the mail subject, or the mail attachment, after updating the content of the mail according to the marking comment content sent by the document server and displaying the updated content of the mail(Fox,Fig.2-3, para.6-8,23,33-35, comment is added to document and shared, Bhogal, Fig.7, record the revisions, para.50, sending edit content to server), the method further comprising: displaying the marking comment content in a discussion group, wherein the discussion group is an information exchange group that comprises the coeditor and that is created after the coedit trigger operation is detected(Fox. Fig.2-3, displaying comments in group).  Motivation to combine set forth in claim 7. 
As per claim 11, Bhogal in view of Fox teaches the method of claim 8, wherein the marking comment content further comprises a commentator identifier, wherein the commentator identifier comprises the coeditor identifier(Fox. Fig.2-3, displaying coeditor/commentator name).  Motivation to combine set forth in claim 7.   
As per claim 12, Bhogal in view of Fox teaches the method of claim 8, wherein the comment object corresponding to the comment content comprises at least one of the following: an address bar of a mail, a mail subject of the mail, a mail attachment of the mail, or a mail body of the mail(Fox. Fig.2-3, commenting on body of message).  Bhogal in view of Fox however does not explicitly teach draft mail.  Official Notice is taken; draft emails are well known in the art of emails before the effective filing date of the invention. Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox and use draft emails as well known in the art before the effective of the claimed invention in order to provide the predictable result of collaborative editing of draft emails.   One ordinary skill in the art would have been motivated to combine the teachings in order to ensure an email is proper before sending to users.
As per claim 13, Bhogal in view of Fox teaches the method of claim 1, further comprising: in response to detecting a preset mail deletion trigger event, deleting a mail(Fox, para.41, teaches options to delete a desired version of the mail document), however doesn’t explicitly teach draft mail. Official Notice is taken; draft emails are well known in the art of emails before the effective filing date of the invention. Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox of deleting of a version of a mail document and use draft emails as well known in the art before the effective of the claimed invention in order to provide the predictable result of deleting draft emails.  One ordinary skill in the art would have been motivated to combine the teachings in order to save memory and get rid of undesirable email drafts.
As per claim 14, Bhogal in view of Fox teaches the method of claim 13, wherein in response to detecting the preset draft mail deletion trigger event, deleting the draft mail comprises: in response to detecting a trigger operation with regard to a delete button on the synchro edit interface, deleting the draft mail(Fox, Fox, para.41, teaches options to delete a desired version of the mail document); or in response to detecting a trigger operation with regard to a group disbandment button of a discussion group, deleting the draft mail, wherein the discussion group is an information exchange group that comprises the coeditor and that is created after the coedit trigger operation is detected.  Motivation to combine set forth in claim 13.
As per claim 15, Bhogal in view of Fox teaches the method of claim 1, further comprising displaying a coeditor identifier of the coeditor on the synchro edit interface(Fox, Figs.2-3, show coeditor name).  Motivation to combine set forth in claim 1.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/0033813 issued to Bhogal et al.(Bhogal) in view of US 2011/0010635 issued to Fox et al.(Fox) in view of US 2016/0087924 issued to Ramalingam et al.(Ramalingam).
As per claim 5,  Bhogal in view of Fox teaches the method of claim 4, further comprising: receiving an updated message sent by the mail server, wherein the updated message is generated based on a preset number of words of content in the updated shared document(Fox, para.48,49, teaches processing comments/changes and refresh the displaying of the shared content(this is an update) after a number of characters, or after each word or sentence), wherein the preset number of words(Fox, para.48,49, tracking the number of characters) is obtained by listening to the document server(Bhogal, Fig.7, record the revisions, para.50, sending edit content to server,), however does not explicitly teach  displaying the updated message at a position of a subject of a draft mail in a mail list.  
Ramalingam explicitly teaches displaying the updated message at a position of a subject of a mail in a mail list(para.89, teaches receiving message and displaying the alert in the user’s inbox).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox of using the unified editable inbox interface for editing email documents to include the teaching of  Ramalingam of receiving message and displaying the alert in the user’s inbox in order to provide the predictable result of receiving updated message and displaying the updated message in the user’s inbox.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure the user sees a particular message.
Bhogal in view of Fox in view of Ramalingam does not explicitly teach draft mail.
Official Notice is taken; draft emails are well known in the art of emails before the effective filing date of the invention.
 Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox in view of Ramalingam and use draft emails as well known in the art before the effective of the claimed invention in order to provide the predictable result of collaborative editing of draft emails.   
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure an email is proper before sending to users.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/0033813 issued to Bhogal et al.(Bhogal) in view of US 2011/0010635 issued to Fox et al.(Fox) in view of US 9,100,218 issued to Green et al.(Green).
As per claim 16, Bhogal in view of Fox teaches the method of claim 15, wherein displaying the coeditor identifier of the coeditor on the synchro edit interface comprises displaying a predetermined number of coeditor identifiers on the synchro edit interface(Fox, Fig.2, displaying coediter name) however does not explicitly teach  displaying a number of non-displayed coeditor identifiers on the synchro edit interface.  
Green explicitly teaches displaying a number of non-displayed identifiers on the interface(Fig.6, element 622, shows a number of non-displayed identifier)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox of using the unified editable inbox interface for editing email documents to include the teaching of  Green of showing a number of non-displayed identifiers in order to provide the predictable result of displaying coeditor identifiers and non-displayed coeditor identifiers.
One ordinary skill in the art would have been motivated to combine the teachings in order to see how many editors there are.
Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/0033813 issued to Bhogal et al.(Bhogal) in view of US 2011/0010635 issued to Fox et al.(Fox) in view of US 9,100,218 issued to Green et al.(Green) in view of US 2012/0072821 issued to Bowling.
As per claim 17, Bhogal in view of Fox in view of Green teaches the method of claim 16, further comprising however does not explicitly teach displaying a coedit cursor on the synchro edit interface, wherein the coedit cursor is configured to mark an edit position of the coeditor in a draft mail.  
Bowling explicitly teaches displaying a coedit cursor on the synchro edit interface, wherein the coedit cursor is configured to mark an edit position of the coeditor(para.17,47 teaches cursor for indicating a position of editing text).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox in view of Green to include the teaching of  Bowling of using a cursor for indicating a position for editing documents in order to provide the predictable result of displaying cursor for editing.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily identify where to begin editing of a mail document and by whom.
Hogal in view of Fox in view of Green in view of Bowling does not explicitly teach a draft mail.  
Official Notice is taken; draft emails are well known in the art of emails before the effective filing date of the invention.
 Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hogal in view of Fox in view of Green in view of Bowling and use draft emails as well known in the art before the effective of the claimed invention in order to provide the predictable result of collaborative editing of draft emails.   
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure an email is proper before sending to users.
As per claim 18, Hogal in view of Fox in view of Green in view of Bowling teaches the method of claim 17, wherein displaying the coedit cursor on the synchro edit interface comprises: displaying edit positions of different coeditors in different marking patterns on the synchro edit interface(Bowling, para.104, teaches different editors uses different markup such as different colors or labels).  Motivation to combine set forth in claim 17.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/0033813 issued to Bhogal et al.(Bhogal) in view of US 2011/0010635 issued to Fox et al.(Fox) in view of US 10,466,882 issued to Masterson et al.(Masterson) in view of US 2011/0314384 issued to Lindgren et al.(Lindgren).
As per claim 19, Bhogal in view of Fox teaches the method of claim 2,  however does not explicitly teach wherein in a case where the content of the mail is the attachment, coediting the content of the mail comprises: in response to detecting an attachment edit trigger operation with regard to the mail, sending an attachment edit instruction containing content for edit to a document server, wherein the content for edit comprises adding the attachment or deleting the attachment; 
receiving an attachment list sent by the document server, wherein the attachment list is sent after the document server adds or deletes the attachment in a shared document according to the attachment edit instruction received; and 
presenting the attachment list at an attachment position of a draft mail on the synchro edit interface.  
Masterson explicitly teaches wherein in a case where the content of the mail is the attachment, coediting the content of the mail comprises: in response to detecting an attachment edit trigger operation with regard to the mail, sending an attachment edit instruction containing content for edit to a document server(Abstract, Fig.2E,col.1, lines 65-col.2, lines29, attachment edit), 
receiving an attachment sent by the document server, wherein the attachment is sent after the document server in a shared document according to the attachment edit instruction received(Abstract, Fig.2E, Abstract, Fig.2E,col.1, lines 65-col.2, lines29, col.5, lines 1-25, edited attachment stored on server, and when user begins to edit, a communication is automatically generated and sent to other members of the group); and 
presenting the attachment  at an attachment position of a draft mail on the synchro edit interface(Fig.2E, interface with attachment in draft mail).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox of using the unified editable inbox interface for editing email documents to include the teaching of  Masterson of editing attachment for draft emails in order to provide the predictable result of collaborative editing of draft emails and attachments.
One ordinary skill in the art would have been motivated to combine the teachings in order to reduce memory consumption and reduce the number of copies of edited content being stored to a collaborative group’s storage location(Masterson, col.1, lines 44-55).
Bhogal in view of Fox in view of Masterson does not explicitly teach wherein the content for edit comprises adding the attachment or deleting the attachment; an attachment list.
Lindgren explicitly teaches wherein the content for edit comprises adding the attachment or deleting the attachment(Fig.3,7, teaches adding attachment); an attachment list(Fig.6,7 list of attachment).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox in view of Masterson of server storing edited attachment and draft message include the teaching of Lindgren of adding attachment and sending the list of attachment in order to provide the predictable result of server storing added attachment to a draft email and displaying the attached documents in the collaborative editing interface.
One ordinary skill in the art would have been motivated to combine the teachings in order to add documents, images, content to a draft email.
Claims 20-21 rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/0033813 issued to Bhogal et al.(Bhogal) in view of US 2011/0010635 issued to Fox et al.(Fox) in view of US 10,291,664 issued to French et al.(French) in view of US 2021/0326436 issued to West et al.(West).
As per claim 20, Bhogal in view of Fox teaches the method of claim 2, further comprising: wherein a discussion group is created synchronously by a coedit initiator with regard to a sharing trigger operation of the mail(Fox, Fig.2; discussion group for editing of message), however does not explicitly teach  in response to detecting a discussion group exit trigger operation of a current user, generating a permission cancellation instruction and sending the permission cancellation instruction to a mail server to allow the mail server to cancel the current user's edit permission of the mail according to the permission cancellation instruction.
French explicitly teaches group exit trigger operation of a current user(col.11, lines 8-22, col.14, lines 8-67; teaches user exits a group and users of a second group is unable to edit portions of content from the first group, or vice versa)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox of collaborative editing of email documents include the teaching of French of a user exiting a group and also only users in certain groups can edit certain content in order to provide the predictable result of a collaborative editing of email and when user leaves the collaborative group, then the user is unable to edit the email document of that collaborative group. 
One ordinary skill in the art would have been motivated to combine the teachings in order to limit the function of users of certain groups.
Bhogal in view of Fox in view of French does not explicitly teach generating a permission cancellation instruction and sending the permission cancellation instruction to a mail server to allow the mail server to cancel the current user's edit permission of the mail according to the permission cancellation instruction. Bhogal, para.34, teaches authorization of user’s to view and edit documents.
West, para.27, explicitly teaches revoking privileges such as edit privileges.
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal in view of Fox  in view of French of a collaborative editing of email and when user leaves the collaborative group, then the user is unable to edit the email document of that collaborative group to apply the teaching of West of revoking edit privileges in order to provide the predictable result of revoking edit privilege for users that leaves the collaborative group and storing the permission/privilege at the server.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide security for editing of emails.
As per claim 21, Bhogal in view of Fox  in view of French in view of West teaches the method of claim 20, wherein the discussion group comprises an information exchange group comprising the coeditor and created on a mail client; or an information exchange group comprising the coeditor and created on an instant messaging (IM) client(Fox, Fig.2).  Motivation to combine set forth in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 9,438,546 issued to Chan et al., teaches collaborative editing of attachment
US 2011/0026898 issued to Lussier et al, teaches collaborative video editing
US 2009/0055483 issued to Madan et al, teaches real time collaboration in IMS system with shared workspace
US 2005/0210392 issued to Koide et al, teaches collaborative document creation and editing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459